By the Court, Temple, J.:
In November, 1866, the plaintiff, claiming to be the owner of the “ Rancho Laguna de la Merced,” against which there was an adverse claim called the Galindo claim, employed the defendant, who is an attorney and counselor at law, to test the validity of the Galindo title, and also to defend the plaintiff against a certain action then pending against him, *426brought by one Ruttman. This contract was reduced to writing, and is in the words and figures following:
“In consideration of David Mahoney conveying in fee twenty acres of land in the Rancho Laguna de la Merced to me, Thomas I. Bergin, I, Thomas I. Bergin, an attorney and counselor at law, do undertake and agree with said Mahoney to render my professional services in the Courts of this State, in an action to test and determine the validity of the so-called Galindo deed, and also to defend the action of James I. Nuttmanv. David Mahoney and Richard O’Neill, Twelfth District Court of this State.
“ In witness whereof, I have hereunto set my hand, this 21st day of Rovember, 1866.
“Thomas I. Bergin.”
At the same time, in pursuance of the terms of the agreement, plaintiff executed to defendant a deed for.twenty acres of land, valued at two hundred dollars per acre. Thereupon the defendant took charge of the Ruttman case for pMntiff, and shortly after brought a suit in the Twelfth District Court to quiet the title of plaintiff against the claimants under the Galindo title. This action was diligently prosecuted by defendant, but demurrers were interposed, and the case thereby delayed. This action was commenced on the 28th of December, 1866, but no trial on the merits has ever been had. Some time afterwards an action was commenced in the Circuit Court of the United States, at San Francisco, by the claimants under the Galindo title, against Mahoney and others, to obtain a decree that the confirmation of the title under which Mahoney claimed should inure to the benefit of Marks—the claimant under the Galindo title—and that the patent should issue to him instead of Mahoney; and also to enjoin .the prosecution "of the action brought by Mahoney in the Twelfth District Court to quiet his title. When this action was brought, Mahoney requested the defendant to *427appear and defend it, as his counsel; but this the defendant refused to do, alleging that his contract only required him to render his professional services in an action to test the validity of that title in the Courts of this State. Afterwards compromises were made in all these cases. Mahoney acquired by purchase whatever rights Huffman had, and also the claim under the Galindo title. For all these compromises Mahoney paid, it is alleged, some sixty thousand dollars, thereby'terminating the suits and rendering the services of defendant no longer necessary.
This suit is brought to compel the defendant to reconvey the twenty acres of land, upon being paid a reasonable sum for his services, and is based upon two propositions: First— That the deed was unfairly obtained; that is, that defendant took advantage of the relation of attorney and client; and while plaintiff supposed he had a contract which would compel defendant to defend his title against the Galindo claim, the contract was so worded by defendant as to require very little labor for him, and afford little benefit to the plaintiff". In other words, that the contract was obtained by fraud. Second—That the defendant has not performed his contract. It is also contended that the agreement, if properly construed by the defendant, did not express the intentions of the plaintiff, and was executed through a mistake, and ought, therefore, to be set aside or reformed.
The case was referred to a referee to find the facts, and he has found on all the issues for the defendant. He finds that the agreement was fair, and free from fraud; that the land conveyed was a reasonable fee for the services agreed to be rendered, and that the agreement.was correctly reduced to writing, and correctly expressed the intention of the parties at the time. In this finding I think the referee is fully. justified by the evidence. There is no evidence tending to show that the least advantage was taken of Mahoney in the matter; but the contrary clearly appears. *428His own evidence shows plainly that he knew what'he was about, and indicates both the ability and disposition to take care of his own interests, and no inclination to repose unusual confidence in any one.
Hor do I think the evidence clearly shows a mistake in the terms of the contract. The undertaking was not to defend the plaintiff’s title against the Galindp claim, even in the State Courts, but to render his services in an action to test the validity of the Galindo deed. It was- probably supposed by both parties at the time that this could be done in a suit to quiet title in the State Courts, and both seem to have spoken with reference to such a suit, and probably neither contemplated the possibility of such a suit as was brought. They failed to provide for such a contingency; and had it been considered, we cannot know that the contract would have been executed by Bergin.
I do not understand that it is charged that the defendant failed to perform his contract, except by refusing to defend the suit brought in the United States Circuit Court.
The suit in the Circuit Court, although intimately connected with the subject matter of the contract, and having a direct bearing upon the suit brought by Bergin in pursuance of it, was not within the terms of the contract, or contemplated by either of the parties at the time. The contract was not .obtained through fraud or mistake, and plaintiff cannot complain if the defendant declines more than a literal compliance with it.
Judgment and order affirmed.
Eeither Mr. Justice Wallace nor Mr. Justice Sprague expressed an opinion.